Citation Nr: 1102529	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  09-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected death pension from January 1, 
2008.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel





INTRODUCTION

The Veteran served on active duty from September 1944 to June 
1946 and from January 1948 to October 1951.  The Appellant is the 
Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2008 of a Department of 
Veterans Affairs (VA) Regional Office.

In February 2010, the Appellant failed to appear for a hearing 
before the Board, scheduled at her request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

A review of the record shows that the Appellant has not been 
provided with a notice of The Veterans Claims Assistance Act of 
2000 (VCAA), which amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.   

In order to ensure procedural due process, the VCAA notice 
deficiency must be cured. 







Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to 
notify.  Notify the Appellant of the 
information and evidence not of record that 
is necessary to substantiate the claim, 
namely, evidence that her countable income is 
not excessive for death pension and what 
income may be excluded from her countable 
income.  The notice should also include the 
information and evidence that VA will seek to 
provide, and the information and evidence 
that the Appellant is expected to provide.  
38 C.F.R. § 3.159.  

2.  After the development has been completed, 
adjudicate the claim.  If the benefit sought 
remains denied, furnish the Appellant and her 
representative a supplemental statement of 
the case and return the case to the Board

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


